DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, none of the prior art neither disclosed nor rendered obvious a second pair of two (dual) sensors, located at two locations, detecting a second radio wave from a second lightning discharge, to then use acquired data in aggregation, to determine path vectors; the construction of a matrix of measurement and calculations to solve for a set of attenuation and sensor calibration factors that used to a global lightning network.

The following art was founds to be relevant, but failed to teach all claim limitation:
Regarding Claim 1, Said et al. (US20090281730A1) teaches A method, comprising: (i) detecting, by a first pair of two sensors (Fig. 1, [0056] 16 Antenna, 17(a)(b) Crossed loop antenna) method, comprising: detecting, by a first pair of two sensors located at two locations [0055], a first radio wave generated from a first lightning discharge, the first lightning discharge occurring at a first discharge location ([0054], Fig. 1); (ii) for the first pair of sensors, determining a respective first and second corresponding propagation path between the first lightning discharge and each of the first pair of sensors (Fig. 1, 20, & 21, [0009], [0011-0012], [0055], [0061]); 
Said further taught (v) for each of the first, second, third, and fourth propagation paths, determining of a corresponding path vector defined by the attenuation coefficient vector such that a plurality of path vectors are determined in aggregate [0148 & 0158]. This process/method is repeated 
Said further discloses a matrix specifying distance, whether the signal traveled during day or night, and a day/night percentage [0079]. He also discloses using logarithms to find correlation. However, Said, nor any of the prior art neither disclose nor render obvious (vi) constructing a matrix, where each row of the matrix comprises the difference between path vectors corresponding to one of the first or second sensor pair measurements from the first or second lightning discharge, where each row in the matrix further includes at least one selection entry based on the identification of each of the two sensors in the pair to enable the logarithm of a plurality of sensor calibration factors to be solved for;  (vii) -Page 31-Docket No. V1935.10026US01constructing a corresponding vector, where each entry of the corresponding vector comprises the difference between the logarithms of the sensor amplitudes from a sensor pair measurement, where logarithms of the sensor amplitudes are further adjusted by a logarithm of a pre-determined offset; (viii) inverting a system of linear equations defined by the matrix and the corresponding vector to solve for a set of attenuation factors that define the attenuation coefficient vector and the plurality of sensor calibration factors; (ix) and operating a global lightning network using the set of attenuation factors and sensor calibration factors.

Claims 2 through 15 are allowed based on their dependency to Claim 1.



The following is an examiner’s statement of reasons for allowance: Regarding Claim 16, none of the prior art neither disclosed nor rendered obvious a second pair of two (dual) sensors, located at two locations, detecting a second radio wave from a second lightning discharge, to then use acquired data in aggregation, to determine path vectors; the construction of a matrix of measurement and calculations to solve for a set of attenuation and sensor calibration factors that used to a global lightning network.

Regarding Claim 16, which also recites all of the limitations of Claim 1 and differs only regarding the preamble and is also concluded to be allowable following the rational discussed above (as applied in Claim 1). 
Claims 17 through 19 are allowed based on their dependency to Claim 16.]


The following is an examiner’s statement of reasons for allowance: Regarding Claim 20, none of the prior art neither disclosed nor rendered obvious a second pair of two (dual) sensors, located at two locations, detecting a second radio wave from a second lightning discharge, to then use acquired data in aggregation, to determine path vectors; the construction of a matrix of measurement and calculations to solve for a set of attenuation and sensor calibration factors that used to a global lightning network.

Regarding Claim 20, , which also recites all of the limitations of Claim 1 and 16, and differs only regarding the preamble and is also concluded to be allowable following the rational discussed above (as applied in Claim 1). 




Conclusion

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Lightning Detection System, Method, and Device, by Candor, discloses A portable communication device, including a location detection unit configured to determine the location of the device, a lightning detection unit configured to determine a distance between the lightning strike and the device, and a radio frequency circuit configured to output, via a communication network, data indicative of the location of the device and the distance between the lightning strike and the device.
Lightning Detection and Data Acquisition System by Murphy et al. discloses, a lightning detection and data acquisition system. A plurality of remote programmable sensor is utilized to detect cloud to ground and IC lightning strikes. Analog representations of the lightning strikes are converted to digital signals. The digital signals are classified according to user changeable criteria. The classified digital signals are compressed and optionally decimated. The compressed information is transmitted to a central location where it is decompressed and used to correlate the location, magnitude, and travel path of the detected lightning strikes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863